September 13, 1957

Hon. J. Albert Dlckle        Opinion No. ~~-258
County Attorney ',
Coryell,County               Re.: Can the Commissioners'
Gatesville, Texas                 Court require the Central
                                  Texas Cattlemen'sAssocia-
                                  tion to render and pay
                                  taxes on stock which are
                                  located in Coryell County
                                  on the Fort Hood Reserva-
Dear Mr. Dickie:                  tion?
          You requested ~theopinion of this office upon two
questions which we shall,laterstate after giving the facts
upon which your request is based.
          The facts are: The Governor has given a deed of
Cession to the Federal Government on certain lands which
comprise the Fort Hood Military Reservation. Partof these
lands lie within Coryell County, Texas, and itis this part
of the land covered by the deed from the Governor with which
we are here concerned. By a lease agreement dated March 4,
1954, the Secretary of the Army leased 'tothe Central Texas
Cattlemen'sAssociation,a private corporation,incorporated
under the laws of the State of Texas, the land here invloved
for a term of five years. The primary purpose forwhich
this lsnd was leased by the Federal Government to the Corpora-
tion is for grazing cattle. The Stockholdersof the Corpora-
tlorihave,anagreement between themselvesas to the number
of cattle and the~terms under which the stockholdersof the
Corporationare privileged to graze cattle owned by them
upon the land covered by the lease.
         We do not deem it.necessaryto give further details
of the'lease or the conditionsupon which the Stockholdersof
the Corporationmay graze their cattle upon the leased land.
          You ask two questions as follow,s:
          (1) Doesthe Commissioners( Court have the 'authority
to require the Central Texas Cattlemen'sAssociatfon,a cor-
poration, to render 'fortax purposes livestockwhich the
indivi,dualmembers ovfn and graze on the Fort Hood Military
Reservation?
Hon. J. Albert Dickie, page 2 (~~-258)


          (2) Does the Commissioners1Court have the author-
ity to require the rendition for tax purposes livestock owned
by persons whether individualsor corporationswhich are
located on the Fort Hood Military Reservation?
          We shall answer your questions in the order stated.
It should first be observed that the Commissioners'Court
does not have any authority to require the assessment of
taxes. This authority is by law conferred upon the Tax
Assessor and not upon the Commissioners'Court. The case
of Cracker v. Santb Con. Ind. Sch. Dist., 116 S.W.2d 750
(Ct. of Civ. App. 1938) states'the law as follows:
          "'Some confusion is manifest * * *
     regarding the nature and functions of
     renditions of property and assessments.
          "'It should be borne in mind that
     a taxpayer never assesses his property
     for taxes. Not even a commissionersl~
     court has authority to do that. The
     assessment of property is peculiarly
     the duty and responsibilityof a tax
     assessor. The jurisdictionof the
     commissioners'court with reference
     to assessments is confined to raising
     or lowering assessmentsas incident to
     its duties as a board of equalization.
     It has no power to add property to the
     tax rolls not previously assessed, nor
     to take propert from them. * * *I'
     (Emphasisadded3
          The constitutionaland statutory authority of the
Commissioners'Court as is observed from the foregoing state-
ment of the law in the Cracker case is to act as a Hoard of
Equalizationand is confined.50raising or lowering assessed
valuation. Moreover, under the facts submitted, the Central
Texas Cat'clementsAssociation does not own the cattle grazed
upon the leased premises. The ownership of the cattle is in
the individual corporate stockholders.
          Turning next to your second question, the answer is
the same as to your first insofar as the authority of the
Commissioners'Court to require the individual share holders
in the corporation to render cattle owned by them. The Tax
Assessor has the authority to assess against each individual
share holder all of the cattle owned by them which they graze
upon the leased land to the same extent and in the same
Hon. J. Albert Dickie, page 3 (~~-258)


manner as cattle ,owned,byothers not stockho.lders
                                                 in the cor-
poration and not grazed upon the leased land.
          The lease agreement with the corporationand the
agreementbetween,the share holders in regard to grazing
cattle upon the leased~landare wholly immaterial to.the~
taxability'ofthe cattle,~owned by the share holders of the
corporation. .If the shar,eholders of the corpo~rationdo
not voluntarily render to .theTax Assessor the cattle owned
by them for taxation the Tax Assessor should.assessagainst
each owner the cattle owned by them upon the unrendered roll
which assessmentwill be just as valid as an assessmentmade
upon the voluntary rendition of the taxpayer.
          Under the facts submitted there is no question of
immunity from taxation of the cattle grazed upon the leased
land because they are grazed upon a military reservation
which has been ceded to the Federal Government by deed from
the Governor of the State. Whatever may be the scope of,the
deed from the Governor to the Federal.Governmentjurisdiction
insofar as here involved has been relinquishedby~the execu-
tion of the lease to the corporation.
          Article 5248, V.C.S., reads as follows:
          "The ,UnitedStates shall be secure
     in their possession and enjoyment of all
     lands acquired under the provisions of
     this title; and.such lands and all im-
     provements thereon shall be exempt from
     any taxation under the authority of this
     State so long as the same are held, owned,
     used and occupied by the United States
     for the ourooses exoressed'inthis title
     and not otherwise; provided, however,
     that any personal property,located on
     said lands which is privately owned by
     any person, firm, associationpf persons
     or corporationshall be subjec,tto taxa-
     tion by this State and,its political sub-
     divisions: and urovided. further. that
     any portion of ‘saidlands and improve-
     ments ~whichis used and occupied by any
     person, firm, associationof persons or
     corporationin its private capacity, or
     which is being used or occupied in the
     conduct of any private business or enter-
     prise, shall be subject to taxation by
     this State and its political subdivisions.
Hon. J. Albert Dickie,~page’4 (~~~258)


        Ae amended Acts, 5lat,Leg,, 1st C,S,,
        p. 105, ah. 37, B11.” (E&~phaeis added)
          The foregoing statute became effective March 17,
1950.  The deed of cession from the Governor to the land
embraced within the Fort Hood Reservationupon which the
cattle’aregrazed was given September 6, 1950, and was
accepted by the Pederal GovernmentNovember 3, 1950. It
thus appears that the foregoing statute was In effect at
the time the deed of cession was given by the Governor and
accepted by the Federal~Government. The Governor had no
authority to give a deed of cession to the Federal Govern-
ment contrary to the provlsions of the statute which We
have underscored,which providea that “any personal property
loaated on said lands which $a privately owned by any person,
firm, associationof persons or corporationshall be subject
to taxation by this State and its political sub-divisions.”
It is a well reaognizedprincipal of law in this State that
contracts made and entered into by statutory authority that
the terms of the statute Will be read Into the contract,’
although not expressly embodied therein. Empire Gas and
Fuel Company v. State, 121 Tex. 138, 47 S.B. 26 2bb (1932).
          You are therefore res$eatfullyadvised that all
cattle owned by individualsor aorporationsand grazed on
said lands should be assessed for ad valorem taxation by
the Tax Assessor of Coryell County to the same extent and
in like manner adsall other cattle in the aounty not grazed
upon said leased land. If such cattle are not voluntarily
rendered for taxation by the owners thereof the ,TaxAssessor
should place them on the unrendered roll.

                           SUMI’IARY

             Cattle grazed,upon land leased by,the
             Federal Government to the Central ‘Texas
             Cattlemen’sAssociation,a private car-
             poration, are subjeat to ad valorem taxes
             to the same extent and in the same manner
             as cattle not grazed upon said leased land.
             Said cattle are not immune from taxation
             because grazed upon a part of a military
             reservationwhich has been leased by the
             FederalsGovernment to a private corpora-
             tion for grazing purposes. Article 5248,
Hon. J. Albert Dlckie, page 5 (~~-2581


            Vernon's Civil Statutes quoted
            above specificallyprovides that
            personal property privately owned
            and located upon land ceded by the
            Governor to the Federal Government
            is subject to ad valorem taxation.
                                Very truly yours,
                                WILL WILSON
                                Attorney General




                                   Assistant
LPL:gs
APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman
J. C. Davis
John Reeves
C. K. Richards
W. V. Geppert
REVIEWED FOR THE ATTORNEYGENERAL
BY
     James N. Ludlum